CHRIS DANIEL
                           HARRIS COUNTY DISTRICT CLERK .


                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
November 20, 2015                                                            HOUSTON, TEXAS
                                                                          11/24/2015 2:45:57 PM
CELESTE BLACKBURN                                                         CHRISTOPHER A. PRINE
                                                                                   Clerk
ATTORNEY OF RECORD
333 N. RIVERSHIRE DR., SUITE 285
CONROE, TEXAS 77382

Defendant’s Name: JAMEL JUREA WILLIAMS

Cause No: 1426876

Court:   232nd   DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/12/2015
Sentence Imposed Date: 11/12/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: CELESTE BLACKBURN



Sincerely,


7s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    ARLENE WEBB (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                       W9M%!
        '*
*•i '
                                                       Cause No.

                                                              THE STATE OF TEXAS

                                                                              V.
                                                                                                                                                /?/??->
                                            zyÿmtl                            Wl I liaiM-S
                                                                                 District Court                                FILED
                                                                                                                                Chris Daniel
                                                                 Harris County, Texas
                                                                                                                                    Biatrial Clerk

                                                                  NOTICE OF APPEAL
                                                                                                                                   NOV 1 2 2015
                                                                                                                        Tima:.       Harris County, TOMS
        TO THE HONORABLE JUDGE OF SAID COURT:                                                                           By.
                                                                                                                                           Doputy

        On    LLz lx-3t)K
        NOTICE OF APPEAL of his conviction.
                                            (date), the defendant in the above numbered and styled cause gives


        The undesigned attorney (check appropriate box):
                  MOVES to withdraw.
                  ADVISES the court that he will CONTINUE to representÿhe defendant on appeal.


        Date
                  11-            ia-3-oiÿ
                                                                                 Xttorney (Signature)
                                                                                                                                                    ~




    ZXQ n\c.l
        Defendant (Printed name)
                                  \/WllltOMC                                       f- -nJ                     v.O 1/VW
                                                                                 yÿ3nxlb*t»r7rnTS3
                                                                                 Address
                                                                                            Zlil
                                                                                 Telephone dumber
                                                                                                                                    n±H2
        The defendant (check all that apply):
             BK    REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                  appellate counsel to represent him.
             OKÿASKS-the Court to ORDER that a free record be provided to him.
             lOÿSKS the court to set BAIL.
               Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
        Granting the requested relief.


% 6Defendant ym       (Signature)
                                                                                     Tame l WitllftMV-   i


                                                                            ORDER

                   On       y/   //                    the Court conducted a hearing and FINDS that defendant / appellant

                        IS NOT indigent at this time.
                        IS indigent for the purpose of
                                                 counsel
                             0 paying for a clerk’s and court reporter’s record.
                                                 counsel or paying for a clerk’s and court reporter’s record.
         The Court ORDERS that
             JS| Counsel’s motion to withdraw               isÿjRANTEDÿPENlED.
                    Defendant / appellant’s motion (to be found indigent) is DENIED.
                    Defendant’s / appellant’s motion is GRANTED and
                                                                                           J
                                                                                   (attorney’s name & bar card number)
                              is APPOINTED to represent defendant / appellant on appeal.                                                                   >


                              The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charg/to
                              defendant / appellant.                                                           /
         BAIL IS:
                    SET at $   _
                    To CONTINUE as presently set.
             % . DENIED and is SET at No BOND. (Felony Only)
         DATE SIGNED:

                                                                                   JUDGE PRESSING,
                                                                                             ICT COURT/
                                                                                   HARRÿ COUNTY, TEXAS




         http://hcdco-intranet/Crirninal/Criminai Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 paaes-w AITinnation),docx Page 2 of 3
                                                                             06/01/06
V


                                                    Cause No.       |M9-OT
                                                           THE STATE OF TEXAS



                                                                              WA l h'B.wvs
                                                                              District Court
                                                              Harris County, Texas
                                            OATH OF APPOINTED ATTORNEY ON APPEAL

         I.   I                       fcWMot    J        Attorney at Law, swear or affirm that I will be solely
         responsible for writing a brief and representing the appellant on appeal. If 1 am not able to perform my
         duties as appellate counsel, I will notify the Court immediately so that the Court may take theappropriate
         action a/deemedMiecessaiyÿÿ,                                                        02ÿ-1
                   Is*'
         Attomey-at-Law (Signature)
                                                                                    awtoy'
                                                                              BAR Number /SPN
                                                                                                                  oi
         333 M.                                                 Stags'                                        -mu*.
         Address                                                              City / State / Zip


         Phone                                                                FAX



         SWORN TO AND SUBSCRIBED BEFORE ME ON                                                    //
         By Deputy District Clerk of Harris County, Texas




    http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pases-w Aflirmation).docx Page 3 of 3
                                                                        06/01/06
                                                    Cause No.      mMji                                                    @
 THE STATE         OF   TEXAS                                                  INT               DISTRICT COURT

 v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

rv>             yi/iU wtSDefi'endant                                           HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
 I, judge oPffie trial court, certify this criminal case:                        /
                is not a plea-bargain case, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but matters were raised/oy written motion filed and ruled on before trial, and
                not withdrawn or waived, and the defendants the right of appeal, [or]
                is a plea-bargain case, but the trial courfKas given permission to appeal, and the defendant has the
                right of appeal, [or]                    /
                is a plea-bargain case, and the defendant has NO right of appeal, [or]
                theudefendant has waived the right of appeal.


                                                                                  ////&/9o/3
 Judj                                                                      Date Signed

 I Have receivedÿ copy of this certification. I have also been informed of my rights concerning any appeal of
 tms criminal dase, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 1exas Rule/of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
 a ipeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition fior discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I

 COI  _
 wish tcyappeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
          lication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 change in my address, I may lose the opportunity to file a pro sejaetitipn for discretionary review.


          til
  •efendant                                                                Defendant's Counsel

 Mailing Address:       _         FILED
                                   Chris-DanieF                            State Bar of Texas ID number:            9MX)ÿ> %
                                      District Clerk
 Telephone number:                                                         Mailing Address:
                                     NOV 1 6 2015
 Fax number (if any):. Time:          Harris County, Taxat
                                                                           Telephone number:           _
                            By.
                                           Deputy                          Fax number (if any):        _
 * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
 25.2(a)(2).

                                                                 CLERK                                                   9/1/2011
               APPEAL CARD

Court
                                \,\\V'
                                '
                                       I#'      Cause No.
     n

                    The State of Texas
                               Vs


                     //. /A'/ÿ
Date Notice
Of Appeal: .      ////2.Ao/<
Presentation:                        Vol.        Pg-.

Judgment:                            Vol.         Pg-.

Judge Presiding            u                  /ccC /
Court Reporter
Court Reporter
                 _
                 _
                  Ar/ctoe OJt-66

Court Reporter

Attorney                                            .
on Trial   Al/\dt-Luo     L/kJjct hf        A/fa./d/A
Attorney
             deÿ /es-ft-s           /j7l